Allowable Subject Matter
	Claims 1-15 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “a display device comprising a backlight module, the backlight module comprising: a light-guiding plate; a light-emitting assembly disposed correspondingly to the light-guiding plate, wherein the light-emitting assembly comprises: a substrate comprising a component arrangement region and a planar region in a top view, and in a sectional view comprising a base material layer, a filled layer and a protection layer; wherein the protection layer is disposed on the filled layer, the filled layer is disposed on the base material layer, and a thickness of the protection layer is greater than 0 pm and less than 30 pm; and a plurality of light-emitting elements located on the component arrangement region; and an adhesive member connecting the light-guiding plate and the planar region of the substrate.” as claimed (emphasis added).
	As to claim 8, the prior art of record fails to teach or suggest, either alone or in combination “an assembling method of a display device, comprising: providing a light-guiding plate; providing a light-emitting assembly disposed correspondingly to the light-guiding plate, wherein the light-emitting assembly comprises a substrate and a plurality of light-emitting elements, wherein in a top view of the substrate comprises a component arrangement region and a planar region, and the light-emitting elements are disposed on the component arrangement region; providing an adhesive member on the planar region of the substrate or the light-guiding plate; and connecting the light-guiding plate and the planar region of the substrate by the adhesive member; wherein in a 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEJOON AHN/Primary Examiner, Art Unit 2628